DETAILED ACTION
 
Status
1.	This Office Action is responsive to claims filed for app no. 17189111 on March 01, 2021. Please note claims 1-20 are pending and have been examined.
 
America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the Fresnel prismatic element" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. It appears that the Fresnel prismatic element is the same element as optical element that redirects the optical axis of the camera the claimed limitations. Appropriate correction is required.
Dependent claims dependent from and therefore inherit the same issue as the base claim.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

6.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,632,572. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 9,632,572
	1. A space imaging apparatus, mounted to a display that has a vertical axis, comprising: 
	a camera mounted to the display with optical axis facing within 20 degrees of tangential to the vertical axis of the display; 

	at least one optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical axis of the display; and 
	a camera controller coupled to the camera that compensates for redirection by the Fresnel prismatic element and determines a position of at least one control object within the field of view of the camera.
	1. A rim mounted space imaging apparatus, mounted in a rim of a display that has a vertical 2 axis, comprising: 3 
	two cameras mounted in a rim of a display with optical axes facing within 20 degrees of 4 tangential to a vertical axis of the display; 5 
	at least one Fresnel prismatic element that redirects the optical axes of the cameras, giving 6 each camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical 7 axis of the display; and 8 
	a camera controller coupled to the two cameras that compensates for redirection by the 9 Fresnel prismatic element and determines a position of at least one control object within the 10 camera fields of view.

	2. The apparatus of claim 1, further comprising: 2 a bender that bends or reorients the Fresnel prismatic element of at least one of the cameras 3 to modify the relative optical axes of the two cameras mounted in the rim of the display.
	3. The apparatus of claim 1, further comprising: at least one illumination source; and the optical element that redirects the illumination source to cover an effective area of the field of view of the camera.
	3. The apparatus of claim 1, further comprising: 2 at least one illumination source; and 3 the Fresnel prismatic element that redirects the illumination source to cover an effective area 4 of the camera fields of view.
	4. The apparatus of claim 1, further comprising: the optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 20 to 85 degrees from tangential to the vertical axis of the display.
	4. The apparatus of claim 1, further comprising: 2 the Fresnel prismatic element that redirects the optical axes of the cameras, giving each 3 camera a field of view that covers at least 20 to 85 degrees from tangential to the vertical axis of 4 the display.
	5. The apparatus of claim 1, further comprising: a second camera mounted to the display with an optical axis facing within 20 degrees of tangential to the vertical axis of the display, wherein the second camera is different from the camera of claim 1; and the optical element does not redirect the optical axis of the second camera.
	5. The apparatus of claim 1, further comprising: 2 at least one camera mounted in the rim of the display with an optical axis facing within 20 3 degrees of tangential to a vertical axis of the display, wherein the camera is different from the 4 two cameras of claim 1; and 5 the Fresnel prismatic element does not redirect the optical axis of the camera. 

	6. The apparatus of claim 1, wherein the display is at least one of planar or cylindrical. 
	7. The apparatus of claim 1, wherein the optical element comprises an optical film.
	7. The apparatus of claim 1, wherein the Fresnel prismatic element is an optical film.
	8. A display mounted space imaging apparatus, mounted to a display that has a vertical axis, comprising: 
	a camera mounted to the display with optical axis facing within 20 degrees of tangential to the vertical axis of the display; 
	
	at least one prismatic optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical axis of the display; and 
	a camera controller coupled to the camera that compensates for redirection by the prismatic optical element and determines a position of at least one control object within the field of view of the camera.
	8. A rim mounted space imaging apparatus, mounted in a rim of a display that has a vertical 2 axis, comprising: 3 
	two cameras mounted in a rim of a display with optical axes facing within 20 degrees of 4 tangential to a vertical axis of the display; 5 
	at least one triangular solid prism that redirects the optical axes of the cameras, giving each 6 camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical axis of 7 the display; and 8 
	a camera controller coupled to the two cameras that compensates for redirection by the 9 triangular solid prism and determines a position of at least one control object within the camera 10 fields of view.

	9. The apparatus of claim 8, further comprising: 2 a bender that bends or reorients the triangular solid prism of at least one of the cameras to 3 modify the relative optical axes of the two cameras mounted in the rim of the display.
	10. The apparatus of claim 8, further comprising: at least one illumination source; and the prismatic optical element that redirects the illumination source to cover an effective area of the field of view of the camera.
	10. The apparatus of claim 8, further comprising: 2 at least one illumination source; and 3 the triangular solid prism that redirects the illumination source to cover an effective area of 4 the camera fields of view.
	11. The apparatus of claim 8, further comprising: the prismatic optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 20 to 85 degrees from tangential to the vertical axis of the display.
	11. The apparatus of claim 8, further comprising: 2 the triangular solid prism that redirects the optical axes of the cameras, giving each camera a 3 field of view that covers at least 20 to 85 degrees from tangential to the vertical axis of the 4 display.
12. The apparatus of claim 8, further comprising: at least one camera mounted to the display with an optical axis facing within 20 degrees of tangential to the vertical axis of the display, wherein the camera is different from the camera of claim 8; and {00789814.DOCX }Page 34 of 37Nonprovisional Patent Application Atty. Docket No.: ULTI 1009-5 the prismatic optical element does not redirect the optical axis of the camera.
	12. The apparatus of claim 8, further comprising: 2 at least one camera mounted in the rim of the display with an optical axis facing within 20 3 degrees of tangential to a vertical axis of the display, wherein the camera is different from the 4 two cameras of claim 8; and 5 the triangular solid prism does not redirect the optical axis of the camera.

	13. The apparatus of claim 8, wherein the display is at least one of planar or cylindrical.
	14. The apparatus of claim 8, wherein the prismatic optical element comprises an optical film.
	14. The apparatus of claim 8, wherein the triangular solid prism is an optical film.
	15. A portable electronic device with a display screen, comprising: 
	the display screen that has a vertical axis; 
	one camera mounted to the portable electronic device with optical axis facing within 20 degrees of tangential to the vertical axis of the display screen; 
	an optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical axis of the display screen; and 
	a camera controller coupled to the camera that compensates for redirection by the optical element and determines a position of at least one control object within the field of view of the camera.
	15. A portable electronic device with a bezel for a display screen, comprising:
	a bezel for a display screen that has a vertical axis;
	at least one camera mounted in the bezel with optical axis facing within 20 degrees of tangential to the vertical axis of the display screen;
	a Fresnel prismatic element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical axis of the display screen; and
	a camera controller coupled to the camera that compensates for redirection by the Fresnel prismatic element and determines a position of at least one control object within the camera field of view.

	16. The apparatus of claim 15, wherein the Fresnel prismatic element is an optical film.
	17. The portable electronic device of claim 15, further comprising: a bender that bends or reorients the optical element of the camera to modify the optical axis of the camera.
	17. The portable electronic device of claim 15, further comprising: 2 a bender that bends or reorients the Fresnel prismatic element of the camera to modify the 3 optical axis of the camera.
	18. The portable electronic device of claim 15, further comprising: at least one illumination source; and the optical element that redirects the illumination source to cover an effective area of the field of view of the camera.
	18. The portable electronic device of claim 15, further comprising: 2 at least one illumination source; and 3 the Fresnel prismatic element that redirects the illumination source to cover an effective area 4 of the camera field of view.
	19. The portable electronic device of claim 15, further comprising: {00789814.DOCX }Page 35 of 37Nonprovisional Patent Application Atty. Docket No.: ULTI 1009-5 the optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 20 to 85 degrees from tangential to the vertical axis of the display screen.
	19. The portable electronic device of claim 15, further comprising: 2 the Fresnel prismatic element that redirects the optical axis of the camera, giving the camera 3 a field of view that covers at least 20 to 85 degrees from tangential to the vertical axis of the 4 display screen.
	20. The portable electronic device of claim 15, further comprising: 
	at least one other camera mounted to the portable electronic device with an optical 
	the optical element does not redirect the optical axis of the other camera.

	at least one other camera mounted in the bezel with an optical axis facing within 20 


The patent claims 1-20 of U.S. Patent No. 9,632,572 include all of the limitations of the instant application claims 1-20, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	This is a non-provisional nonstatutory double patenting rejection because the patentiably indistinct claims have been patented.
 
7.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,218,895. Although the claims at issue are not identical, they are not patentably distinct from each other because:


U.S. Patent No. 10,218,895
	1. A space imaging apparatus, mounted to a display that has a vertical axis, comprising: 
	a camera mounted to the display with optical axis facing within 20 degrees of tangential to the vertical axis of the display; 

	at least one optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical axis of the display; and 
	a camera controller coupled to the camera that compensates for redirection by the Fresnel prismatic element and determines a position of at least one control object within the field of view of the camera.
	1. A rim mounted space imaging apparatus, mounted in a rim of a display that has a vertical axis, comprising:
	a camera mounted in a rim of a display with optical axis facing within 20 degrees of tangential to a vertical axis of the display; 
	at least one Fresnel prismatic element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical axis of the display; and 
	a camera controller coupled to the camera that compensates for redirection by the Fresnel prismatic element and determines a position of at least one control object within the field of view of the camera.
	2. The apparatus of claim 1, further comprising: a bender that bends or reorients the optical element of the camera to modify the optical axis of the camera mounted to the display.
	2. The apparatus of claim 1, further comprising: a bender that bends or reorients the Fresnel prismatic element of the camera to modify the optical axis of the camera mounted in the rim of the display.
	3. The apparatus of claim 1, further comprising: at least one illumination source; 


	4. The apparatus of claim 1, further comprising: the Fresnel prismatic element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 20 to 85 degrees from tangential to the vertical axis of the display.
	5. The apparatus of claim 1, further comprising: a second camera mounted to the display with an optical axis facing within 20 degrees of tangential to the vertical axis of the display, wherein the second camera is different from the camera of claim 1; and the optical element does not redirect the optical axis of the second camera.
	5. The apparatus of claim 1, further comprising: {00649732.DOCX } Page 2 Application No.: 15/493,091 Attorney Docket: LEAP 1009-3/LPM-1009USC 1a second camera mounted in the rim of the display with an optical axis facing within 20 degrees of tangential to a vertical axis of the display, wherein the second camera is different from the camera of claim 1; and the Fresnel prismatic element does not redirect the optical axis of the second camera.
	6. The apparatus of claim 1, wherein the display is at least one of planar or cylindrical.
	6. The apparatus of claim 1, wherein the display is at least one of planar or cylindrical.
	7. The apparatus of claim 1, wherein the optical element comprises an optical film.
	7. The apparatus of claim 1, wherein the Fresnel prismatic element is an optical film.

	a camera mounted to the display with optical axis facing within 20 degrees of tangential to the vertical axis of the display; 
	
	at least one prismatic optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical axis of the display; and 
	a camera controller coupled to the camera that compensates for redirection by the prismatic optical element and determines a position of at least one control object within the field of view of the camera.
	8. A rim mounted space imaging apparatus, mounted in a rim of a display that has a vertical axis, comprising:
	a camera mounted in the rim of a display with optical axis facing within 20 degrees of tangential to a vertical axis of the display; 
	at least one triangular solid prism that redirects the optical axis of the camera, giving the camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical axis of the display; and 
	a camera controller coupled to the camera that compensates for redirection by the triangular solid prism and determines a position of at least one control object within the field of view of the camera.
	9. The apparatus of claim 8, further comprising: modifying the optical axis of the camera mounted to the display.
	9. The apparatus of claim 8, further comprising: a bender that bends or reorients the triangular solid prism of the camera to modify the optical axis of the a camera mounted in the rim of the display.
	
	10. The apparatus of claim 8, further comprising: at least one illumination source; and the prismatic optical element that 



	11. The apparatus of claim 8, further comprising: {00649732.DOCX } Page 3 Application No.: 15/493,091 Attorney Docket: LEAP 1009-3/LPM-1009USC 1the triangular solid prism that redirects the optical axis of the camera, giving the camera a field of view that covers at least 20 to 85 degrees from tangential to the vertical axis of the display.
12. The apparatus of claim 8, further comprising: at least one camera mounted to the display with an optical axis facing within 20 degrees of tangential to the vertical axis of the display, wherein the camera is different from the camera of claim 8; and {00789814.DOCX }Page 34 of 37Nonprovisional Patent Application Atty. Docket No.: ULTI 1009-5 the prismatic optical element does not redirect the optical axis of the camera.
	12. The apparatus of claim 8, further comprising: at least one camera mounted in the rim of the display with an optical axis facing within 20 degrees of tangential to a vertical axis of the display, wherein the camera is different from the a camera of claim 8; and the triangular solid prism does not redirect the optical axis of the camera.
13. The apparatus of claim 8, wherein the display is at least one of planar or cylindrical.
	13. The apparatus of claim 8, wherein the display is at least one of planar or cylindrical.
	14. The apparatus of claim 8, wherein the prismatic optical element comprises an optical film.
	14. The apparatus of claim 8, wherein the triangular solid prism is an optical film.

	15. A portable electronic device with a display screen, comprising: 

	one camera mounted to the portable electronic device with optical axis facing within 20 degrees of tangential to the vertical axis of the display screen; 
	an optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical axis of the display screen; and 
	a camera controller coupled to the camera that compensates for redirection by the optical element and determines a position of at least one control object within the field of view of the camera.


	one camera mounted in the bezel with optical axis facing within 20 degrees of tangential to the vertical axis of the display screen; 
	a Fresnel prismatic element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 45 to 80 degrees from tangential to the vertical axis of the display screen; and 
	a camera controller coupled to the camera that compensates for redirection by the Fresnel prismatic element and determines a position of at least one control object within the field of view of the camera.

	16. The portable electronic device of claim 15, wherein the Fresnel prismatic element is an optical film.
	17. The portable electronic device of claim 15, further comprising: a bender that bends or reorients the optical element of the camera to modify the optical axis of the camera.
	17. The portable electronic device of claim 15, further comprising: a bender that bends or reorients the Fresnel prismatic element of the camera to modify the optical axis of the camera.

	18. The portable electronic device of claim 15, further comprising: at least one illumination source; and the Fresnel prismatic element that redirects the illumination source to cover an effective area of the field of view of the camera.
	19. The portable electronic device of claim 15, further comprising: {00789814.DOCX }Page 35 of 37Nonprovisional Patent Application Atty. Docket No.: ULTI 1009-5 the optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 20 to 85 degrees from tangential to the vertical axis of the display screen.
	19. The portable electronic device of claim 15, further comprising: the Fresnel prismatic element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 20 to 85 degrees from tangential to the vertical axis of the display screen.
	20. The portable electronic device of claim 15, further comprising: 
	at least one other camera mounted to the portable electronic device with an optical axis facing within 20 degrees of tangential to the vertical axis of the display screen, wherein the other camera is different from the camera of claim 15; and 
	the optical element does not redirect the optical axis of the other camera.
	20. The portable electronic device of claim 15, further comprising: 
	at least one other camera mounted in the bezel with an optical axis facing within 20 degrees of tangential to a vertical axis of the display screen, wherein the other camera is different from the camera of claim 15; and 
	the Fresnel prismatic element does not redirect the optical axis of the other camera.


The patent claims 1-20 of U.S. Patent No. 10,218,895 include all of the limitations of the instant application claims 1-20, respectively. The patent claims also include additional limitations. In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
This is a non-provisional nonstatutory double patenting rejection because the patentiably indistinct claims have been patented.

8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,936,022. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 10,936,022.
	1. A space imaging apparatus, mounted to a display that has a vertical axis, comprising: 
	a camera mounted to the display with optical axis facing within 20 degrees of tangential to the vertical axis of the display; 


	a camera controller coupled to the camera that compensates for redirection by the Fresnel prismatic element and determines a position of at least one control object within the field of view of the camera.

	a camera mounted to a display with optical axis facing within 20 degrees of tangential to a vertical axis of the display; 
	

	a camera controller coupled to the camera that compensates for redirection by the Fresnel prismatic element and determines a position of at least one control object within the field of view of the camera.

	2. The apparatus of claim 1, further comprising: a bender that bends or reorients the Fresnel prismatic element of the camera to modify the optical axis of the camera mounted to the display.
	3. The apparatus of claim 1, further comprising: at least one illumination source; and the optical element that redirects the illumination source to cover an effective area of the field of view of the camera.
	3. The apparatus of claim 1, further comprising: at least one illumination source; and the Fresnel prismatic element that redirects the illumination source to cover an effective area of the field of view of the camera
	4. The apparatus of claim 1, further comprising: the optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 20 


	5. The apparatus of claim 1, further comprising: a second camera mounted to the display with an optical axis facing within 20 degrees of tangential to a vertical axis of the display, wherein the second camera is different from the camera of claim 1; and the Fresnel prismatic element does not redirect the optical axis of the second camera.
	6. The apparatus of claim 1, wherein the display is at least one of planar or cylindrical.
	6. The apparatus of claim 1, wherein the display is at least one of planar or cylindrical.
	7. The apparatus of claim 1, wherein the optical element comprises an optical film.
	7. The apparatus of claim 1, wherein the Fresnel prismatic element is an optical film.
	8. A display mounted space imaging apparatus, mounted to a display that has a vertical axis, comprising: 
	a camera mounted to the display with optical axis facing within 20 degrees of tangential to the vertical axis of the display; 
	
	at least one prismatic optical element that redirects the optical axis of the camera, 
	a camera controller coupled to the camera that compensates for redirection by the prismatic optical element and determines a position of at least one control object within the field of view of the camera.

	a camera mounted to a display with optical axis facing within 20 degrees of tangential to a vertical axis of the display; 
	
	at least one triangular solid prism that redirects the optical axis of the camera, giving 
	a camera controller coupled to the camera that compensates for redirection by the triangular solid prism and determines a position of at least one control object within the field of view of the camera.

	9. The apparatus of claim 8, further comprising: a bender that bends or reorients the triangular solid prism of the camera to modify the optical axis of the a camera mounted to the display.
	10. The apparatus of claim 8, further comprising: at least one illumination source; and the prismatic optical element that redirects the illumination source to cover an effective area of the field of view of the camera.
	10. The apparatus of claim 8, further comprising: at least one illumination source; and the triangular solid prism that redirects the illumination source to cover an effective area of the field of view of the camera.
	11. The apparatus of claim 8, further comprising: the prismatic optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 20 to 85 degrees from tangential to the vertical axis of the display.
	11. The apparatus of claim 8, further comprising: the triangular solid prism that redirects the optical axis of the camera, giving the camera a field of view that covers at least 20 to 85 degrees from tangential to the vertical axis of the display.

12. The apparatus of claim 8, further comprising: at least one camera mounted to the display with an optical axis facing within 20 degrees of tangential to a vertical axis of the display, wherein the camera is different from the a camera of claim 8; and the triangular solid prism does not redirect the optical axis of the camera.
13. The apparatus of claim 8, wherein the display is at least one of planar or cylindrical.
13. The apparatus of claim 8, wherein the display is at least one of planar or cylindrical.
	14. The apparatus of claim 8, wherein the prismatic optical element comprises an optical film.
	14. The apparatus of claim 8, wherein the triangular solid prism is an optical film.
	15. A portable electronic device with a display screen, comprising: 
	the display screen that has a vertical axis; 
	one camera mounted to the portable electronic device with optical axis facing within 20 degrees of tangential to the vertical axis of the display screen; 
	an optical element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 45 to 80 
	a camera controller coupled to the camera that compensates for redirection by the optical element and determines a position of at least one control object within the field of view of the camera.

	a display screen that has a vertical axis; 
	one camera mounted to the portable electronic device with optical axis facing within 20 degrees of tangential to the vertical axis of the display screen; 
	a Fresnel prismatic element that redirects the optical axis of the camera, giving the camera a field of view that covers at least 
	a camera controller coupled to the camera that compensates for redirection by the Fresnel prismatic element and determines a position of at least one control object within the field of view of the camera.

	16. The portable electronic device of claim 15, wherein the Fresnel prismatic element is an optical film.
	17. The portable electronic device of claim 15, further comprising: a bender that bends or reorients the optical element of the camera to modify the optical axis of the camera.
	17. The portable electronic device of claim 15, further comprising: a bender that bends or reorients the Fresnel prismatic element of the camera to modify the optical axis of the camera.  

	18. The portable electronic device of claim 15, further comprising: at least one illumination source; and the optical element that redirects the illumination source to cover an effective area of the field of view of the camera.
	18. The portable electronic device of claim 15, further comprising: at least one illumination source; and the Fresnel prismatic element that redirects the illumination source to cover an effective area of the field of view of the camera.
	19. The portable electronic device of claim 15, further comprising: {00789814.DOCX }Page 35 of 37Nonprovisional Patent Application Atty. Docket No.: ULTI 1009-5 the optical element that redirects the optical axis of the 


	at least one other camera mounted to the portable electronic device with an optical axis facing within 20 degrees of tangential to the vertical axis of the display screen, wherein the other camera is different from the camera of claim 15; and 
	the optical element does not redirect the optical axis of the other camera.
	20. The portable electronic device of claim 15, further comprising: 
	at least one other camera mounted to the portable electronic device with an optical axis facing within 20 degrees of tangential to a vertical axis of the display screen, wherein the other camera is different from the camera of claim 15; and 
	the Fresnel prismatic element does not redirect the optical axis of the other camera.


The patent claims 1-20 of U.S. Patent No. 10,936,022 include all of the limitations of the instant application claims 1-20, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom. (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).


Examiner’s Note
9.	In addition to non-statutory double patenting rejection, and updated search was performed for prior art rejection under 35 U.S.C. 102/103. However, none of prior arts neither anticipates nor renders obviousness the limitations of the independent claims substantially similar to the patented claims of U.S. Patent No. 9,632,572, U.S. Patent No. 10,218,895 and 10,936,022.
Im et al. (US 20130050425 A1) discloses the first depth camera 50 and the second depth camera 40 mounted on the rim of the display apparatus 60; and a controller operatively connected to the camera system, the controller configured to select at least one of a first field of view and a second field of view of the camera system according to a gesture recognition mode of the apparatus (Figs. 14-16).
Ogura et al. (US 20140132738 A1) discloses a lens control device with a first optical system having a first optical axis and including a first image stabilizer lens that is configured to be able to shift in a direction that intersects with the first optical axis; a second optical system having a second optical axis that intersects with the first optical axis and including a second image stabilizer lens that is configured to be able to shift in a direction that intersects with the second optical axis; and a controller being configured to: (i) adjust a position of a point of convergence by shifting the first and second image stabilizer lenses; (ii) set image stabilization working ranges for an image stabilization with respect to the position of the point of convergence; and (iii) shift the first and second image stabilizer lenses within the set working ranges (Fig. 8).
Bell et al. (US 8035624 B2) discloses the use of Fresnel lenses to eliminate distortion in a two-camera system.
Baldwin (US 20070014466 A1) discloses the imaging device includes a first Fresnel lens/prism for directing light from the first light source toward the object from a first direction and 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNA P NEUPANE/Examiner, Art Unit 2693